Order filed October 17, 2019.




                                    In The

                   Fourteenth Court of Appeals
                                ____________

                            NO. 14-19-00810-CV
                                ____________

             IN RE MICROWAVE NETWORKS INC., Relator


                        ORIGINAL PROCEEDING
                          WRIT OF MANDAMUS
                            165th District Court
                           Harris County, Texas
                    Trial Court Cause No. 2014-64733-A

                                  ORDER

      On October 14, 2019, relator Microwave Networks Inc. filed a petition for
writ of mandamus in this court. See Tex. Gov’t Code Ann. § 22.221 (Supp.); see
also Tex. R. App. P. 52. In the petition, relator asks this court to compel the
Honorable Ursula Hall, presiding judge of the 165th District Court of Harris
County, to: (1) vacate her October 7, 2019 order denying MNI’s motion to dissolve
the writ of garnishment, and (2) to dissolve such writ.

      Relator has also filed a motion for temporary relief, asking our court to stay
proceedings in the garnishment action pending our decision on the petition. See
Tex. R. App. P. 52.8(b), 52.10.

      It appears from the facts stated in the petition and motion that relator’s
request for relief requires further consideration and that relator will be prejudiced
unless immediate temporary relief is granted. We therefore GRANT relator’s
motion in part and issue the following order:

      We ORDER all proceedings in the underlying garnishment action (Cause
No. 2014-64733-A), including the Bank’s answer date, STAYED until a final
decision by this court on relator’s petition for writ of mandamus, or until further
order of this court.

      We further ORDER that Microwave Networks, Inc. is ENJOINED, until
further order of this court, from dissipating or transferring assets to avoid
satisfaction of the judgment in Cause No. 2014-64733, however, this shall not
interfere with the Microwave Networks, Inc’s use, transfer, conveyance or
dissipation of assets in the normal course of business.

                                       PER CURIAM


Panel consists of Justices Jewell, Bourliot, and Zimmerer.




                                          2